UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal year ended December 31, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to Commission File Number 0-28551 Nutrisystem, Inc. (Exact name of registrant as specified in its charter) Delaware 23-3012204 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Fort Washington Executive Center 600 Office Center Drive
